HEANEY, Senior Circuit Judge,
concurring in part and dissenting in part.
I concur with the majority’s opinion in all respects except on the joint and several liability issue. In my opinion, the majority’s opinion contradicts Iowa law on this issue.
Because the joint and several liability issue is purely one of interpreting the law of Iowa, we are bound to follow the decisions of the Iowa courts. Moreover, under Salve Regina College v. Russell, — U.S. -, 111 S.Ct. 1217, 1221, 113 L.Ed.2d 190 (1991), we are no longer required to substantially defer to the district court’s interpretation of the law of the state in which it sits. With these standards in mind, I believe that both the majority and the district court have misinterpreted the relevant Iowa law.
STATUTORY LAW
Iowa’s joint and several liability statute provides:
In actions brought under this [comparative fault] chapter, the rule of joint and several liability shall not apply to defendants who are found to bear less than fifty percent of the total fault assigned to all parties.
Iowa Code Ann. § 668.4 (West 1987). A logical corollary of this dictate is that the rule of joint and several liability applies to defendants who are found to be fifty percent or more at fault. See Dumont v. Keota Farmers Coop., 447 N.W.2d 402, *697406 (Iowa Ct.App.1989) (section 668.4 does not affect the general rule that “each of two or more persons whose tortious conduct is a legal cause of a single and indivisible harm to the injured party is subject to liability to the injured party for the entire harm.” (quoting the Restatement (Second) of Torts § 875 (1977))). Based on a naked reading of this statute, Deere should be jointly and severally liable for the damages owed to Curtis Christopherson. This reading of Iowa statutory law is bolstered by an additional statute from the same chapter, which prevents Deere from arguing that Howard Christopherson is not a party within the meaning of section 668.4:
As used in this chapter, unless otherwise, party means any of the following:
1. A claimant.
2. A person named as defendant.
3. A person who has been released pursuant to section 668.7.
4. A third-party defendant.
Iowa Code Ann. § 668.2 (West 1987) (emphasis added).
The majority refuses to hold Deere jointly and severally liable for the negligence of third-party defendant, Howard Christopher-son. This result ignores the statutory law of Iowa, which plainly requires that defendants who are found to be fifty percent or more at fault are jointly and severally liable for the total fault assigned to all parties, which includes, by definition, third-party defendants. What makes the majority’s decision all the more dismaying is that the Iowa courts have interpreted the statutory law in the same way as I understand it.
CASE LAW
Dumont v. Keota Farmers Coop., 447 N.W.2d 402 (Iowa Ct.App.1989), involved a situation analogous to the one before us. There, Dumont initially brought suit against the Co-op and Monsato, a manufacturing concern. However, Dumont dismissed its claims against Monsato without prejudice prior to trial. Dumont then proceeded to trial against the Co-op, after which the jury found the Co-op sixty percent at fault and Monsato forty percent at fault, although Monsato was not at that time a defendant to the suit. Id. at 403-404.
On the issue of joint and several liability, the Iowa court applied section 668.4 and held:
The jury’s finding that Co-op was 60% at fault makes the doctrine applicable to it. This is particularly true in this case because of the assertion that another tortfeasor who, as it turns out, is not a party to the action is at fault.
Id. at 406 (emphasis added). Here, we have the same situation. The actual defendant, Deere, was found to be fifty percent at fault. Howard Christopherson, who was not a named defendant, was also found to be at fault. According to Dumont, this configuration presents a particularly compelling case for finding joint and several liability, yet the majority declines to follow this law.
Lest there be any doubt on this issue, one only need to examine a second Iowa case. In Johnson v. Junkmann, 395 N.W.2d 862 (Iowa 1986), Johnson brought suit against Junkman; no action was brought against a third party, Fine, who had already settled with Johnson and had been released from further liability. While the issue on appeal in Johnson is not pertinent here, the discussion that the issue provoked is relevant. In this discussion, the Supreme Court of Iowa reiterated what I believe the Iowa statutes have already made clear: “if the fault of more than one party is involved, ... Iowa’s Comparative Fault Act, including [the joint and several liability statute], is fully applicable.” Id. at 868. Like the situation before us, in Johnson the second party at fault was not a defendant in the suit, yet the Supreme Court of Iowa nonetheless proceeded to apply the joint and several liability statute.
The Iowa Supreme Court reached this result because one of the original tort-feasors, “Fine, although released from liability by Johnson, nonetheless is also a ‘party’ under the Iowa Code section 668.-2(3) definition.” Id. at 867. Here, we have a similar situation. By definition, Howard Christopherson is a ‘party’ under section *698668.2(4), and therefore, because the claim of Curtis Christopherson “involves the fault of more than one party, [chapter 668] applies.” Id. at 867. Included in this application is the chapter’s implicit provision for joint and several liability for any defendant, such as Deere, who is found to be fifty percent or more at fault.
RESTATEMENT
Additional authority supports the understanding that I and the Iowa courts’ share regarding that state’s joint and several liability statute. With regard to contributing tortfeasors, the Restatement (Second) of Torts (1979) states:
§ 875. Contributing Tortfeasors — General Rule
Each of two or more persons whose tortious conduct is a legal cause of a single and indivisible harm to the injured party is subject to the injured party for the entire harm.
and,
§ 882. Joinder of Parties
If each of two or more persons is subject to liability for the full amount of damages allowed for a single harm resulting from their tortious conduct, the injured person can properly maintain a single action against one, some or all of them.
The fact that the Dumont court cited the above-quoted section 875 makes this authority all the more compelling. Indeed, Dumont incorporated section 875 as the law of Iowa:
Setting aside for a moment section 668.4, we note the following section 875 of the Restatement (Second) of Torts (1977):
Each of two or more persons whose tortious conduct is a legal cause of a single and indivisible harm to the injured party is subject to liability to the injured party for the entire harm.
We do not find that section 668.4 affects this general statement of law except for those defendants who are found to bear less than 50% of the fault assigned to all parties and, in those instances, the doctrine of joint and several liability does not apply. See also Cornell v. Langland, 109 Ill.App.3d 472, 65 Ill.Dec. 130, 133, 440 N.E.2d 985, 988 (1982) (holding that joint and several liability applied to sole defendant found to be 82.5% negligent).
Dumont, 447 N.W.2d at 406 (emphasis added). In this case, we have a sole defendant who was found to be fifty percent negligent. Accordingly, under the law of Iowa, we should hold Deere jointly and severally liable for the damages awarded to Curtis Christopherson.
FAIRNESS
Deere, the district court, and the majority premise their positions on the concept of “fairness.” For example, Deere argues that the pursuit of fairness motivated the judicial adoption of comparative fault in Iowa. See Goetzman v. Wichern, 327 N.W.2d 742, 753 (Iowa 1983). Accordingly, Deere reasons that the concept of fairness requires that its liability be limited to its proportionate share of fault. While Goetz-man did speak of fairness, it did so in the context of replacing Iowa’s contributory negligence doctrine with a comparative fault regime, and said nothing about the relation between comparative fault and joint and several liability. Indeed, in Ro-zevink v. Faris, 342 N.W.2d 845 (Iowa 1983), the Supreme Court of Iowa rejected an argument identical to Deere’s, ruling:
We hold that Iowa’s joint and several liability doctrine is both sound as applied in this case and unaffected by our adoption of pure comparative negligence. The trial court correctly held all defendants jointly and severally liable for the entire amount of plaintiff’s judgment.
Id. at 850.
Despite the Iowa Supreme Court’s holding in Rozevink, the district court and the majority also appear to be motivated by concerns with fairness in reaching their decisions. Their rulings suggest that they are troubled by the possibility that holding Deere jointly and severally liable for both its and Howard Christopherson’s share-of the fault would leave Deere without re*699course to reimburse itself via a contribution action against Howard Christopherson.
While this concern with fairness is understandable, it did not warrant their course of action. The Supreme Court of Iowa has already ruled that the concept of fairness that inspired the adoption of a comparative fault regime does not prevent joint and several liability from being applied in a comparative fault case. If that court was mistaken in its determination, the Iowa legislature, but not this court, should correct it. Indeed, the Iowa legislature has implicitly approved of the Rozevink opinion: the statutory adoption of comparative fault, and its recognition that joint and several liability remains operative law, occurred in 1984, the year after the Iowa Supreme Court issued its opinion in Rozevink.
The district court and the majority not only encroach on judicial comity, federalism, and the separation of powers in their pursuit of their concept of fairness, but also ignore the very rationale of fairness that justifies joint and several liability as a doctrine of law. Joint and several liability is premised on the ideal that, in the case of an insolvent or otherwise immune defendant, it is better for a negligent defendant to bear the burden of this circumstance than a victimized plaintiff. Were this not the case, the plaintiff would be forced to bear the burden of the immune defendant, and the concerns for fairness that led to the replacement of contributory negligence with comparative negligence would be undermined: the plaintiff would once again be disproportionately, and thus unduly, penalized for his own fault, as was the case during the pure contributory negligence era. Reasoning similar to this persuaded the Supreme Court of Iowa to maintain joint and several liability after its adoption of the comparative negligence doctrine. See Rozevink, 342 N.W.2d at 850 (commenting favorably on the jurisdictions which have “concluded that negligent defendants should in fairness continue to bear the full responsibility for payment of the reduced amount a comparatively negligent plaintiff may recover in damages.”). Although the Supreme Court has approved of this reasoning and has set forth its understanding of fairness, this court has chosen to rule in a matter that disregards it.
CONCLUSION
Because the majority fails to comply with the law of Iowa, despite that law’s clarity, I dissent from the portion of the majority’s opinion that deals with the joint and several liability issue.